Title: From George Washington to Lieutenant Colonel Adam Hubley, Jr., 9 July 1779
From: Washington, George
To: Hubley, Adam Jr.


        
          Sir,
          Head Quarters New Windsor July 9th 1779
        
        I have received your letter of the 23d—I am sorry for the uneasiness which happened in the regiment on Capt. Kearsly’s account, but as he really did resign he cannot be reintroduced contrary to the general sense of the other officers—At the same time, I should have been happy his resignation had not taken place, as he is certainly a valuable Officer and his quitting the army will be a real loss to the service—I have written the inclosed to him on the subject, which I request you to deliver. I am with great regard Sir Your most Obedt servant
      